Citation Nr: 1815314	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-25 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.  He had 2 years and 4 months of foreign or sea service.  His military decorations include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  His DD 214 reflects that his related civilian occupation was "Clerks, General."  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACTS

1.  The Veteran served on a U.S. Naval vessel off the coast of Vietnam and was on the bridge of such ship during artillery fire in support of inland forces, and he was exposed to loud noise.  

2.  The Veteran's report of experiencing ringing in the ears during service, which continued to the present, is credible.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1112, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  He did not desire to testify in support of his claim.  Also of record is a single clinical record from an unspecified private medical source reflecting the Veteran's complaint of ringing in his ears and hearing loss.  He has not reported having received VA treatment for any disability at any time.  

The Veteran has executed a release to obtain records of "hearing tests" in postservice work as a civilian for the Navy at "NAS JRB Medical Clinic" in NAS JRB New Orleans, without specifying the inclusive dates.  By letter of June 7, 2010 the RO requested records pertaining to the Veteran from "NAS JRB Branch Medical Center" in New Orleans.  However, no response has been received.  

The Veteran has not raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) and Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Background

The Veteran's STRs are negative for evidence of a hearing loss or complaints of tinnitus.  

The Veteran's examination for service separation in November 1971 was negative and audiometric testing of his hearing acuity was not done.  His hearing of the whispered voice was normal at 15/15 in each ear.  

In the Veteran's original December 2009 claim for VA compensation he reported that he had served in Vietnam.  He reported that he had tinnitus which was caused by naval gunfire.  

In a March 2010 letter the Veteran reported that he had received his physical at the Pentagon while being processed for service discharge, at which time he had reported having tinnitus to the examining official.  

In VA Form 21-4138, Statement in Support of Claim, in May 2010 the Veteran reported that he was assigned to the USS Perry when that ship went to Vietnam in 1969 and it provided naval gunfire in support of inland military forces.  Since then he had heard a high-pitched whine with no source.  He had reported this at his discharge examination, but he did not find that it was recorded in his records.  He had taken several hearing tests while working for the Navy as a civilian in New Orleans and had executed a release so that these records could be obtained.  He attached a form from his physician showing that he had complained of tinnitus, and this May 2010 clinical record shows that the Veteran complained of ringing in his ears, and that he complained of a hearing loss secondary to military experiences.  

In the Veteran's June 2010 Notice of Disagreement he stated that while his military occupational specialty was in administrative work, while at battle stations on his Navy ship he was on the bridge of a destroyer which was close to the muzzles of the artillery guns and when those weapons fired it made his ears hurt.  The Veteran has submitted photographs depicting a naval vessel and the proximity of the bridge to artillery weapons.  

In the Veteran's VA Form 9, Appeal to the Board, he reported that on examination for service discharge he had complained to an audiologist about having tinnitus when he completed his hearing test, but it had not been recorded.  He also reported that there were numerous other mistakes in other service records.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans, a rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including tinnitus, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258, 260 (2015) (holding "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'.")  

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability.  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Board acknowledges that the Veteran's service involved exposure to loud noise, particularly in light of his having been on the bridge of a U.S. Naval vessel off the coast of Vietnam during artillery fire in support of inland forces.  The Court has held that in adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  The only claim for compensation benefits that has ever been filed by the Veteran is one seeking service connection for tinnitus. The Board finds the Veteran's account of the history of his tinnitus credible.  The Veteran's report of experiencing ringing in the ears during service, which continued to the present, is credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


